         Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 HELEN R. REYES,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 6:19-cv-00030

 GOLD STAR FINANCE, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes HELEN R. REYES (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of GOLD STAR FINANCE, INC.

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1367 because it arises out of the same common nucleus of operative facts

as Plaintiff’s federal question claim.




                                                 1
       Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 2 of 7



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                              PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Milam County, Texas, which

is located within the Western District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a corporation formed under the laws of the state of Texas, and has its principal

place of business located at 612 W. Main Street, Denison, Texas 75020-3210. Defendant provides

lending services to consumers in the state of Texas.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. Several months ago, Plaintiff obtained a personal consumer loan from Defendant.

   10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to Defendant,

thus incurring debt (“subject debt”).

   11. Around December of 2018, Plaintiff began receiving calls to her cellular phone, (512)

XXX-8963, from Defendant seeking to collect upon the subject debt.

   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8963. Plaintiff is and has always been financially

responsible for the cellular phone and its services.



                                                   2
        Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 3 of 7



    13. Defendant mainly uses the phone number (512) 352-5476 when placing phone calls to

Plaintiff’s cellular phone. Upon information and belief, Defendant uses other phone numbers to

contact Plaintiff’s cellular phone.

    14. Upon information and belief, the above-referenced phone number ending in -5476 is

regularly utilized by Defendant during its debt collection activity.

    15. Recently, Plaintiff retained counsel to file for bankruptcy. Around December of 2018, and

upon the advice of Plaintiff’s counsel, Plaintiff mailed a cease and desist letter to Defendant.

    16. Thereafter, in order to reinforce her demands, Plaintiff mailed a second cease and desist

letter to Defendant to reiterate her demands to stop contacting her.

    17. Despite Plaintiff’s efforts, Defendant continued to regularly call her cellular phone up until

the filing of this lawsuit.

    18. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

    19. Plaintiff has received not less than 15 phone calls from Defendant since asking it to stop

calling.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,




                                                  3
       Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 4 of 7



diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   25. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. Defendant’s persistent contacts even after Plaintiff demanded that the

phone calls stop demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts during the same day(s) is indicative of Defendant’s use of an ATDS.

   26. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

   27. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   28. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).




                                                4
       Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 5 of 7



   WHEREFORE, Plaintiff, HELEN R. REYES, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   29. Plaintiff restates and realleges paragraphs 1 through 28 as though fully set forth herein.

   30. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   31. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   32. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   33. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   34. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

15 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than




                                                5
       Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 6 of 7



understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   35. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome. Upon

information and belief, Defendant consciously chose to continue to harass Plaintiff because it was

aware of Plaintiff’s intent to file for bankruptcy. Consequently, it was Defendant’s goal to extract

payment from Plaintiff through its coercive tactics before Plaintiff filed her bankruptcy petition.

           b. Violations of TDCA § 392.304

   36. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   37. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, HELEN R. REYES, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).




                                                 6
       Case 6:19-cv-00030-ADA-JCM Document 1 Filed 01/30/19 Page 7 of 7



   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: January 30, 2019                            Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Western District of Texas          Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                              7
